Matter of Robert L. v Jefferson County Dept. of Social Servs. (2022 NY Slip Op 01912)





Matter of Robert L. v Jefferson County Dept. of Social Servs.


2022 NY Slip Op 01912


Decided on March 18, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


161 CAF 20-00677

[*1]IN THE MATTER OF ROBERT L. AND KRISTIN L., PETITIONERS-APPELLANTS,
vJEFFERSON COUNTY DEPARTMENT OF SOCIAL SERVICES, RESPONDENT-RESPONDENT, AND JUSTIN W., RESPONDENT. (APPEAL NO. 1.) 


LOCKHART LAW OFFICE, P.C., NORTH SYRACUSE (BETH A. LOCKHART OF COUNSEL), FOR PETITIONERS-APPELLANTS.
MICHAEL D. WERNER, WATERTOWN, FOR RESPONDENT-RESPONDENT.
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Jefferson County (Eugene J. Langone, Jr., J.), entered January 31, 2020 in a proceeding pursuant to Family Court Act article 6. The order, inter alia, granted petitioners visitation with the subject child. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Robert L. v Jefferson County Dept. of Social Servs. ([appeal No. 2] — AD3d — [Mar. 18, 2022] [4th Dept 2022]).
Entered: March 18, 2022
Ann Dillon Flynn
Clerk of the Court